DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Claims 207, 209-212, 214, and 216 in the reply filed on 5 August 2021 is acknowledged.  The traversal is on the ground(s) that sufficient reasons and/or examples to support a restriction requirement have not been provided. While Applicant’s arguments are not persuasive, in light of Applicant’s amendments to Claim 212, the restriction requirement between Groups I and II is withdrawn. However, the election of species requirements are still deemed proper and are therefore made FINAL.
Claim Status
Claims 195-212 and 214-216 are pending in the current application. Claims 198, 208, and 215 are withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 204-205 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to Claim 204, lines 4-5, “said first generally circumferential direction” lacks antecedent basis in the claims. The Examiner suggests consistently referring to “a first generally circumferential direction” on line 2 and “a second generally circumferential direction opposite…” on line 4.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 212 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamatsu (WO 2013/094533, citations from corresponding EP 2796185).

    PNG
    media_image1.png
    668
    389
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    443
    414
    media_image2.png
    Greyscale

With regard to Claim 212, Nakamatsu discloses a hollow fiber membrane module including an upper baffle plate provided in a cylindrical casing immediately below a treating-fluid inlet port, and a lower baffle plate which is in line symmetric to the 
Nakamatsu discloses a cartridge comprising a housing that extends along a housing longitudinal direction, said housing having a first housing end and an opposed second housing end, said housing having a housing wall (Figure 1, [0022], cylindrical casing 10, hollow-fiber membrane bundle 5). A plurality of fibers are contained inside said housing and extend along said housing longitudinal direction, at least some of said fibers being hollow having respective fiber lumens and being made of a semi-permeable material (Figure 1, [0022], hollow-fiber membrane bundle 5). Nakamatsu discloses an inter fiber space that comprises space between said fibers inside said housing (Figure 1, [0022], space between the hollow fibers is inherently present).
Nakamatsu discloses a distributor region that comprises empty space between said housing wall and said plurality of fibers, said distributor region extending around a circumference of said housing and being located adjacent an end of said inter fiber space (Figures 1 and 3, [0027], radially widened region at inlet port 11 surrounding hollow fiber bundle 5 is distributor region). Nakamatsu discloses a housing connection to said housing, said housing connection being located at one of said housing ends, wherein said housing connection is in fluid communication with said distributor region, and said distributor region is in fluid communication with said inter fiber space (Figures 1 and 3, [0027], treating fluid (dialysate) inlet port 11). 
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claim 214 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamatsu (WO 2013/094533, citations from corresponding EP 2796185), as applied to the claims above, in view of Fecondini (US 4,861,485).
With regard to Claim 214, Nakamatsu discloses all the limitations in the claims as set forth above. Nakamatsu discloses wherein said housing connection has a housing connection direction that is generally perpendicular to said housing longitudinal direction (Figure 1, [0003], treating fluid inlet 11 and outlet 12 are perpendicular to a longitudinal direction of the cartridge). However, Nakamatsu is silent to wherein said housing connection has a housing connection direction that is generally parallel to said housing longitudinal direction.

    PNG
    media_image3.png
    911
    374
    media_image3.png
    Greyscale

Fecondini discloses a hemodiafiltration cartridge and a second semipermeable membrane means for the removal of wastes from blood (Abstract). Fecondini discloses that the dialysate inlet 18 and outlet 22 have respective overall directions that are longitudinally oriented with respect to a longitudinal direction of said cartridge (C6/L43-52).
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See MPEP § 2144.04(IV)(B).
Claim 216 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamatsu (WO 2013/094533, citations from corresponding EP 2796185), as applied to the claims above, in view of Dukhin (“Outside-in hemofiltration for prolonged operation without clogging”).
With regard to Claim 216, Nakamatsu discloses all the limitations in the claims as set forth above. Nakamatsu discloses a system comprising the cartridge of Claim 212. Nakamatsu discloses a first fluid supply, supplying a first fluid to said fiber lumens and a second fluid supply, supplying a second fluid to said inter fiber space inside said housing (Figure 1, [0002], treated fluid (blood) is in contact with said fiber lumens and treating fluid (dialysate) is in contact with said inter fiber space). The Examiner notes that materials or articles worked upon do not further limit an apparatus claim. See MPEP § 2114 and 2115. For compact prosecution, however, Nakamatsu is silent to wherein said first fluid is dialysate (in contact with the fiber lumens) and said second fluid is blood (in contact with the inter fiber space). 

It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the hollow fiber membrane module of Nakamatsu to be used for outside-in dialysis (i.e., wherein said first fluid is dialysate (in contact with the fiber lumens) and said second fluid is blood (in contact with the inter fiber space)), as taught by Dukhin, since the distributor region of Nakamatsu would result in better blood flow distribution in the inter fiber space, and since outside-in operation would result in a low level of thrombi formation.
Claims 195-197, 203, 207, and 209-210 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamatsu (WO 2013/094533, citations from corresponding EP 2796185) in view of Fecondini (US 4,861,485).
With regard to Claim 195, Nakamatsu discloses a hollow fiber membrane module including an upper baffle plate provided in a cylindrical casing immediately below a treating-fluid inlet port, and a lower baffle plate which is in line symmetric to the upper baffle plate with respect to an axis of the casing, and no baffle plate is present on an inner circumference of the cylindrical casing between the upper baffle plate and 
Nakamatsu discloses a cartridge comprising a housing that extends along a housing longitudinal direction, said housing having a first housing end and an opposed second housing end, said housing having a housing wall (Figure 1, [0022], cylindrical casing 10, hollow-fiber membrane bundle 5). A plurality of fibers are contained inside said housing and extend along said housing longitudinal direction, at least some of said fibers being hollow having respective fiber lumens and being made of a semi-permeable material (Figure 1, [0022], hollow-fiber membrane bundle 5). Nakamatsu discloses an inter fiber space that comprises space between said fibers inside said housing (Figure 1, [0022], space between the hollow fibers is inherently present).
Nakamatsu discloses a distributor region that comprises empty space between said housing wall and said plurality of fibers, said distributor region extending around a circumference of said housing and being located adjacent an end of said inter fiber space (Figures 1 and 3, [0027], radially widened region at inlet port 11 surrounding hollow fiber bundle 5 is distributor region). Nakamatsu discloses a first housing connection to said housing, said first housing connection being located at said first housing end of said housing, wherein said housing connection is in fluid communication with said distributor region, and said distributor region is in fluid communication with said inter fiber space (Figures 1 and 3, [0027], treating fluid (dialysate) inlet port 11).
Nakamatsu discloses wherein said first housing connection has a first housing connection direction that is generally perpendicular to said housing longitudinal direction (Figure 1, [0003], treating fluid inlet 11 and outlet 12 are perpendicular to a longitudinal 
Fecondini discloses a hemodiafiltration cartridge and a second semipermeable membrane means for the removal of wastes from blood (Abstract). Fecondini discloses that the dialysate inlet 18 and outlet 22 have respective overall directions that are longitudinally oriented with respect to a longitudinal direction of said cartridge (C6/L43-52).
 Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the apparatus of Nakamatsu to have wherein said first housing connection has a first housing connection direction that is generally parallel to said housing longitudinal direction, as taught by Fecondini, as such modification would involve a mere change in configuration. It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See MPEP § 2144.04(IV)(B).
With regard to Claim 196, Nakamatsu discloses wherein said housing comprises a generally cylindrical portion that is centrally located with respect to said housing longitudinal direction, and said housing further comprises a convex-concave transition between said generally cylindrical portion of said housing and said distributor region (the housing comprises a generally cylindrical portion that is centrally located with respect to said housing longitudinal direction (inner wall of casing 10); as evidenced by the flow profile of the treating fluid shown in Figure 3, the housing further comprises a 
With regard to Claim 197, Nakamatsu does not disclose that the cartridge comprises any barrier separating said distributor region from said plurality of fibers.
With regard to Claim 203, Nakamatsu discloses wherein said cartridge comprises a mass of potting material potting ends of said fibers, said potting material being located within a potting maximum radial dimension of said potting material (Figure 3, [0025], potting material has a maximum radial dimension that ends before distributor region as shown in Figure 3). However, modified Nakamatsu is silent to wherein said first housing connection is located at a radial dimension with respect to said housing longitudinal direction that is greater than said potting maximum radial dimension.
Fecondini discloses that the dialysate inlet 18 is located outside a maximum potting radius of hollow fibers in the blood chamber 2 (C6/L18-57). 
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the apparatus of Nakamatsu to have wherein said first housing connection is located at a radial dimension with respect to said housing longitudinal direction that is greater than said potting maximum radial dimension., as taught by Fecondini, as such modification would involve a mere change in configuration. It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See MPEP § 2144.04(IV)(B).
With regard to Claim 207, Nakamatsu discloses a hollow fiber membrane module including an upper baffle plate provided in a cylindrical casing immediately 
Nakamatsu discloses a cartridge comprising a housing that extends along a housing longitudinal direction, said housing having a first housing end and an opposed second housing end, said housing having a housing wall (Figure 1, [0022], cylindrical casing 10, hollow-fiber membrane bundle 5). A plurality of fibers are contained inside said housing and extend along said housing longitudinal direction, at least some of said fibers being hollow having respective fiber lumens and being made of a semi-permeable material (Figure 1, [0022], hollow-fiber membrane bundle 5). Nakamatsu discloses an inter fiber space that comprises space between said fibers inside said housing (Figure 1, [0022], space between the hollow fibers is inherently present).
Nakamatsu discloses a first housing connection to said housing, said first housing connection being located at said first housing end of said housing, wherein said housing connection is in fluid communication with said distributor region, and said distributor region is in fluid communication with said inter fiber space (Figures 1 and 3, [0027], treating fluid (dialysate) inlet port 11).
Nakamatsu discloses a second housing connection to said housing, said second housing connection being located at sais second housing end of said housing and being in fluid communication with said inter fiber space (Figures 1 and 3, [0027], treating fluid (dialysate) outlet port 12).

Fecondini discloses a hemodiafiltration cartridge and a second semipermeable membrane means for the removal of wastes from blood (Abstract). Fecondini discloses that the dialysate inlet 18 and outlet 22 have respective overall directions that are longitudinally oriented with respect to a longitudinal direction of said cartridge (C6/L43-52).
 Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the apparatus of Nakamatsu to have wherein said first housing connection has a first housing connection direction that is generally parallel to said housing longitudinal direction and said second housing connection has a second housing connection direction that is generally parallel to said housing longitudinal direction, as taught by Fecondini, as such modification would involve a mere change in configuration. It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See MPEP § 2144.04(IV)(B).
With regard to Claim 209, Nakamatsu discloses wherein said first housing connection and said second housing connection are generally aligned with each other (Figure 1).
With regard to Claim 210, Nakamatsu discloses further comprising a distributor within said housing, said distributor comprising empty space between said housing wall and said plurality of fibers (Figures 1 and 3, [0027], radially widened region at inlet port 11 surrounding hollow fiber bundle 5 is distributor region).
Claim 199 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamatsu (WO 2013/094533, citations from corresponding EP 2796185) in view of Fecondini (US 4,861,485), as applied to the claims above, and in further view of Zha (US 2002/0195390).
With regard to Claim 199, modified Nakamatsu discloses all the limitations in the claims as set forth above.
Nakamatsu discloses wherein, in a portion of said cartridge that is centrally located with respect to said housing longitudinal direction, said plurality of fibers are generally parallel to each other (Figure 1, hollow fiber bundle 5 with parallel fibers).
However, modified Nakamatsu is silent to wherein adjacent said distributor region, said fibers fan away from each other.
Zha discloses a method and apparatus for removing fouling materials from the surface of a plurality of porous membranes arranged in a membrane module (Abstract). Zha discloses that the membrane module comprises a cylindrical array or bundle of 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for said cartridge of Nakamatsu to further comprise wherein adjacent said distributor region, said fibers fan away from each other, as taught by Zha, in order to ensure even distribution.
Claims 200-201 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamatsu (WO 2013/094533, citations from corresponding EP 2796185) in view of Fecondini (US 4,861,485), as applied to the claims above, and in further view of Dukhin (“Outside-in hemofiltration for prolonged operation without clogging”) and Kenley (US 2009/0004053).
With regard to Claims 200 and 201, modified Nakamatsu discloses all the limitations in the claims as set forth above. Nakamatsu discloses wherein said first housing connection is associated with dialysate (Figure 1, [0002], inlet port 11 for treating fluid (dialysate). Nakamatsu discloses further comprising a first header that is in fluid communication with said fiber lumens and is associated with blood (Figure 1, [0002], inlet port 2 for treated fluid (blood)).
However, modified Nakamatsu is silent to wherein said first housing connection has a fitting that is a luer lock fitting (Claim 200), and said first header has a first header connection that has a first header fitting that is incompatible with a fitting on said first housing connection (Claim 201).

Since Kenley discloses that luer connectors are associated with blood flow and Hansen connectors are associated with dialysate flow, the claimed “said first housing connection has a fitting that is a luer lock fitting” in Claim 200 and the claimed “said first header has a first header connection that has a first header fitting that is incompatible with a fitting on said first housing connection” in Claim 201 suggests that the claimed cartridge is used as an outside-in cartridge.
Dukhin discloses that hemofiltration is used extensively for continuous renal replacement therapy, but long-term treatment is limited by thrombosis leading to fiber clogging (Abstract). Dukhin discloses that outside-in operation of hemofiltration results in a low level of thrombi formation (P177/C2/last paragraph). Dukhin suggests that outside-in filtration may be enhanced by achieving more uniform blood flow through the inter fiber space, such as by appropriate modification of the entrance header (P178/C1). Dukhin also discloses that an orbital distributor is used to provide better flow distribution in the inter fiber space (Figure 6, above, and P176/C2/Para. 3).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the cartridge of modified Nakamatsu to be an inside-out cartridge, as taught by Dukhin, since the orbital distributor of Nakamatsu would result in better blood flow distribution in the inter fiber space, and since outside-in operation would result in a low level of thrombi formation. The resulting outside-in cartridge of 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein said first housing connection has a fitting that is a luer lock fitting (Claim 200), and said first header has a first header connection that has a first header fitting that is incompatible with a fitting on said first housing connection (Claim 201), as taught by Kenley, since luer lock fittings are conventional for blood flow and Hansen fittings are conventional for dialysate flow.
Claim 202 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamatsu (WO 2013/094533, citations from corresponding EP 2796185) in view of Fecondini (US 4,861,485), as applied to the claims above, and in further view of Lee (US 2009/0321344).
With regard to Claim 202, modified Nakamatsu discloses all the limitations in the claims as set forth above. 
Nakamatsu discloses further comprising a first header that is in fluid communication with said fiber lumens, wherein said first header has a first header connection connected to said first header, wherein said first header connection has an internal passageway direction that is generally parallel to said housing longitudinal direction (Figure 1, first header with first header connection 2 is parallel to the housing longitudinal direction). 
However, modified Nakamatsu is silent to wherein said first header connection has an internal passageway direction that is generally perpendicular to said housing longitudinal direction.


    PNG
    media_image4.png
    260
    506
    media_image4.png
    Greyscale

Lee discloses a header for a filtering membrane module (Abstract). Lee discloses that hollow fiber membranes 20 are potted into a potting layer 30, with an outlet 12 from the hollow fibers extending in a plane that is generally perpendicular to a longitudinal direction of the hollow fibers ([0010]-[0012]). Since the exterior of the hollow fibers are potted, the outlet is in fluid communication with the lumens of the hollow fibers.
 Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the apparatus of Nakamatsu for wherein said first header connection has an internal passageway direction that is generally perpendicular to said housing longitudinal direction, as taught by Lee, as such modification would involve a mere change in configuration. It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See MPEP § 2144.04(IV)(B).
Claims 206 and 211 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamatsu (WO 2013/094533, citations from corresponding EP 2796185) in view of Fecondini (US 4,861,485), as applied to the claims above, and in further view of Dukhin (“Outside-in hemofiltration for prolonged operation without clogging”). 
With regard to Claims 206 and 211, modified Nakamatsu discloses all the limitations in the claims as set forth above. 
Nakamatsu discloses a system comprising the cartridge of Claims 195 and 207. Nakamatsu discloses a first fluid supply, supplying a first fluid to said fiber lumens and a second fluid supply, supplying a second fluid to said inter fiber space inside said housing (Figure 1, [0002], treated fluid (blood) is in contact with said fiber lumens and treating fluid (dialysate) is in contact with said inter fiber space). The Examiner notes that materials or articles worked upon do not further limit an apparatus claim. See MPEP § 2114 and 2115. For compact prosecution, however, Nakamatsu is silent to wherein said first fluid is dialysate (in contact with the fiber lumens) and said second fluid is blood (in contact with the inter fiber space). 
Dukhin discloses that hemofiltration is used extensively for continuous renal replacement therapy, but long-term treatment is limited by thrombosis leading to fiber clogging (Abstract). Dukhin discloses that outside-in operation of hemofiltration results in a low level of thrombi formation (P177/C2/last paragraph). Dukhin suggests that outside-in filtration may be enhanced by achieving more uniform blood flow through the inter fiber space, such as by appropriate modification of the entrance header (P178/C1). Dukhin also discloses that an orbital distributor is used to provide better flow distribution in the inter fiber space (Figure 6, above, and P176/C2/Para. 3).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the hollow fiber membrane module of Nakamatsu to be used for outside-in dialysis (i.e., wherein said first fluid is dialysate (in contact with the fiber lumens) and said second fluid is blood (in contact with the inter fiber space)), as taught .
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Claim 204 is allowable over the prior art, and once Applicant addresses the 112(b) rejection, the claim will be allowable. The prior art does not teach the circumferential-axial flow redirector as set forth in Claim 204.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

Benjamin Lebron
Primary Examiner
Art Unit 1777



/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777